Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 May 2022 has been entered.
 
Response to Arguments
Applicant’s arguments filed 11 May 2022 have been fully considered and are persuasive.  The previous rejection has been withdrawn. 

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record, whether alone or in combination, fails to teach or make obvious the claimed invention as whole, in particular relating to a reduction of a count value based on a priority level of a transmitted packet. A close reference, Zaidi (previously cited), shows in fig. 3 a token is removed (step 308) due to a previous priority determination (e.g., steps 304-306, 312-314, etc.) but does not disclose a subsequent reduction of tokens based on packet priority (i.e., in step 308 there is no concern of the priority of a packet when taking a token; in contrast, the disclosure of the instant application in para. 55 and fig. 4 describes a number of tokens related to a priority of a packet is compared to a threshold (akin to step 306, 314, etc. of Zaidi) but also the number of tokens related to the priority of the packet is subtracted from the accumulated tokens).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Loehr et al. (US 2019/0124015) discloses a token bucket for a sidelink (paras. 234, 257 and 273). Chae et al. (US 2019/0372653) discloses sidelink beam congestion control (paras. 146, 150 and 158; figs. 10 and 15). Lee et al. (US 2021/0282143) discloses CBR for congestion control (para. 168, 174 and 195) related to beams (para. 134). Adjakple et al. (US 2021/0153065) discloses a bit rate (PBR) and bucket size (BSD) for controlling sidelink packet transmission (paras. 146 and 282). Das et al. (US 2008/0146241) discloses determining a token accumulation rate based on interference (para. 61 and fig. 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462